Exhibit 10.24 SUBLEASE AGREEMENT BASIC SUBLEASE INFORMATION DEFINED TERMS: Building: treet, San Diego, California 92101 Effective Date: August 12, 2016 Rent Commencement Date: The later of (a)October 1, 2016, or (b) the date which is fourteen (14) days after receipt of Master Landlord’s Consent to this Sublease. Master Landlord: AG-LO 600B Owner, L.P., a Delaware limited partnership Master Landlord’s Address: c/o Lincoln Property Company treet, Ste. 2480 San Diego, CA92101 Master Lease: Office Lease dated February 17, 2010 (“Original Lease”) by and between Legacy Partners II SD B Street, LLC, a Delaware limited liability company (“Original Landlord”) and Sublandlord (as Tenant), as amended by that certain Subordination, Non-Disturbance and Attornment Agreement dated February 19, 2010 (“SNDA”), that certain Amendment to Lease dated May 3, 2010 (“First Amendment”), that certain Second Amendment to Lease dated December 10, 2013 (“Second Amendment”) and that certain Third Amendment to Lease dated July 28, 2014 (“Third Amendment”).The Original Lease, as amended by the SNDA, the First Amendment, the Second Amendment and the Third Amendment are collectively referred to herein as the “Master Lease”.Master Landlord has succeeded to all right, title and interest of Original Landlord as the Landlord under the Master Lease. A copy of the Master Lease is attached hereto as ExhibitA. Permitted Use: The Permitted Use as set forth in Sections5.1 of the Master Lease. Premises: The first floor of the Building, consisting of approximately 14,145 rentable square feet (“RSF”) (“Suite 100”) and the second floor of the Building, consisting of approximately 14,209 RSF (“Suite 200”), for a total of approximately 28,354 RSF. Base Rent: Period Rent Commencement Date to Month 12 Month 13 to Month 24 Month 25 to Month 36 Month 37 to April 30, 2020 Monthly Base Rent Security Deposit: $61,966.36 (See Section 3(e)) Subtenant: Mitek Systems, Inc., a Delaware corporation Subtenant’s Address: Prior to Rent Commencement Date: 8911 Balboa Avenue
